DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
 	Claims 1 and 25 are currently amended.  Claims 1, 21 and 25 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires an electricity generator “consisting of a container comprising air-sealed compartments” (lines 1-2).
The mixed use of “consisting” and “comprising” language creates ambiguity as to the scope of the claim.
Moreover, the generator clearly is not only the container as it would be construed to be based on the “consisting of” phrasing, but rather includes the electrodes, the water and the claimed electronics.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 requires an electricity generator “consisting of a container comprising air-sealed compartments” (lines 1-3).
The mixed use of “consisting” and “comprising” language creates ambiguity as to the scope of the claim.
Moreover, the generator clearly is not only the container as it would be construed to be based on the “consisting of” phrasing, but rather includes the electrodes, the water and the claimed electronics.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 3132910U, hereinafter Jet Neko in view of U.S. Patent No. 5,153,365, hereinafter Chang and U.S. Pre-Grant Publication 2014/0152107, hereinafter Shimada, Japanese Patent Publication No. S57123660, hereinafter Fujii, Chinese Patent Publication No. 101383420, hereinafter Luo and U.S. Patent No. 3,653,973, hereinafter Broglid.
Regarding claim 1, Jet Neko teaches an electricity generator utilizing tap water (Section Means for Solving the Problems, 5th paragraph).  
The electricity generator includes a container (11) filled with tap water (Section Means for Solving the Problems, 13th paragraph). A specific embodiment describes a lid sealing the container (Section Means for Solving the Problems, 18th-21st paragraph and figure 5).
Jet Neko teaches that the electricity generator may be used to power a portable light (Section Means for Solving the Problems, 11th paragraph). It is well-known that portable lights may be used underground in caves, mineshafts and the like. In such an environment, the electricity generator would be said to be “located underground”.
A pair of electrodes (12, 13) is immersed in the tap water. The electrodes include metal (Section Means for Solving the Problems, 1st paragraph).
Jet Neko teaches that the electrodes may be formed from several layers of corrugated (“jagged”) plates (figure 3) or plates which are would together into a concentric configuration (figure 4).
The pair of electrodes includes a negative electrode (13) and a positive electrode (12) (Section Means for Solving the Problems, 13th paragraph).  One electrode is more electronegative than the other.
It is well-known in the art that batteries using this type of chemistry are low voltage batteries (see, e.g. Luo, p. 2, 1st paragraph). 
Jet Neko fails to teach: 1) that the difference in potential between the electrodes is approximately 0.5V, 2) the instantly claimed electrical components connected to the electricity generator; 3) six pairs of electrodes and multiple compartments; and 4) that the water includes substances to allow the battery to function at a temperature below 0 degrees Celsius without the addition of water.
Regarding 1), Fujii teaches a water battery which functions because of the difference in electronegativity in its electrodes.  Specifically, Fujii teaches a positive electrode of copper and a negative electrode of aluminum (abstract). The potential difference between these electrodes is approximately 0.5V.
Therefore it would have been obvious to the ordinarily skilled artist before the filing date of the claimed invention to use a positive copper electrode and a negative aluminum electrode in the water battery of Jet Neko without undue experimentation and with a reasonable expectation of success.
Regarding 2), Chang teaches a system for generating a high voltage output from a low voltage battery (10).  The system includes a filter capacitor (26, “condenser”) connected to an oscillator circuit (20, “alternating impulse generator”) and connected to a voltage doubler (30) (col. 2, lines 34-40 and figure 1).  The filter capacitor (26, “condenser”) is connected in parallel to the electrodes of the battery (figure 1).  The voltage doubler is coupled to an exit point of the oscillator circuit (20, “alternating impulse generator”) (figure 1). Chang teaches that the oscillator circuit (20, “alternating impulse generator”) intermittently generates an oscillating voltage (col. 2, lines 45, 46) – this is considered equivalent to the instantly claimed “negative impulse followed by a pause, the pause being followed by a positive impulse”.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to set up a system including a condenser, oscillator circuit (“alternating impulse generator”) and a voltage doubler for the purpose of enhancing the output voltage of Jet Neko’s low voltage battery.
It is well-known in the art to use an electrolytic capacitor as a filter capacitor – see, e.g. Shimada (paragraph [0071]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use an electrolytic capacitor for the purpose of building the circuit as taught by Chang.
The recited functional limitations are characteristic of the operation of the claimed electronic components, therefore it is expected that in the combination of Jet Neko and Chang, the oscillator circuit (“alternating impulse generator”) and electrolytic capacitor function as claimed.
Regarding 3), it is well-known in the art that batteries may include multiple pairs of electrodes and that an increase in the number of pairs of electrodes results in an increase in the output of the battery.  See, e.g. Luo who teaches a battery using more than six pairs of electrodes accommodated in multiple compartments (8) (figure 3).  The specific number of pairs of electrodes is a design consideration depending on the intended use of the battery. 
Therefore it would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to increase the number of pairs of electrodes and to accommodate them in multiple air-sealed compartments for the purpose of enhancing the output of Jet Neko’s battery and to select six pairs of electrodes and multiple air-sealed compartments for the purpose of powering a device with a corresponding power requirement.
Regarding 4), anti-freeze agents are known for use in batteries with aqueous electrolytes – see, e.g. Broglid (col. 8, lines 32-33, 43-45). Anti-freeze agents permit aqueous media to not freeze at temperatures below 0 °C without the need to add additional water and thus permit the corresponding apparatus to function below 0 °C.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include an anti-freeze in Jet Neko’s battery for the purpose of permitting it to function at temperatures below the freezing point of water at 0 °C.
Regarding claim 21, Jet Neko as modified by Fujii teaches that one metal in the pair of electrodes is copper and the other is aluminum (Fujii’s abstract).

Regarding claim 25, Jet Neko teaches an electricity generator utilizing tap water (Section Means for Solving the Problems, 5th paragraph).  
Jet Neko teaches that the electricity generator may be used to power a portable light (Section Means for Solving the Problems, 11th paragraph). It is well-known that portable lights may be used underground in caves, mineshafts and the like. In such an environment, the electricity generator would be said to be “located underground”.
The electricity generator includes a container (11) filled with tap water (Section Means for Solving the Problems, 13th paragraph). The tap water does not have any added acids, bases, salts or any other organic substances. A specific embodiment describes a lid sealing the container (Section Means for Solving the Problems, 18th-21st paragraph and figure 5).
A pair of electrodes (12, 13) is immersed in the tap water. The electrodes include metal (Section Means for Solving the Problems, 1st paragraph).
Jet Neko teaches that the electrodes may be formed from several layers of corrugated (“jagged”) plates (figure 3) or plates which are would together into a concentric configuration (figure 4).
The pair of electrodes includes a negative electrode (13) and a positive electrode (12) (Section Means for Solving the Problems, 13th paragraph).  One electrode is more electronegative than the other.
It is well-known in the art that batteries using this type of chemistry are low voltage batteries (see, e.g. Luo, p. 2, 1st paragraph). 
Jet Neko fails to teach: 1) that the difference in potential between the electrodes is approximately 0.5V; 2) the instantly claimed electrical components connected to the electricity generator; 3) six pairs of electrodes and multiple compartments; and 4) that the water includes substances to allow the battery to function at a temperature below 0 degrees Celsius without the addition of water.
Regarding 1), Fujii teaches a water battery which functions because of the difference in electronegativity in its electrodes.  Specifically, Fujii teaches a positive electrode of copper and a negative electrode of aluminum (abstract). The potential difference between these electrodes is approximately 0.5V.
Therefore it would have been obvious to the ordinarily skilled artist before the filing date of the claimed invention to use a positive copper electrode and a negative aluminum electrode in the water battery of Jet Neko without undue experimentation and with a reasonable expectation of success.
Regarding 2), Chang teaches a system for generating a high voltage output from a low voltage battery (10).  The system includes a filter capacitor (26, “condenser”) connected to an oscillator circuit (20, “alternating impulse generator”) and connected to a voltage doubler (30) (col. 2, lines 34-40 and figure 1).  The filter capacitor (26, “condenser”) is connected in parallel to the electrodes of the battery (figure 1).  The voltage doubler is coupled to an exit point of the oscillator circuit (20, “alternating impulse generator”) (figure 1). Chang teaches that the oscillator circuit (20, “alternating impulse generator”) intermittently generates an oscillating voltage (col. 2, lines 45, 46) – this is considered equivalent to the instantly claimed “negative impulse followed by a pause, the pause being followed by a positive impulse”.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to set up a system including a condenser, oscillator circuit (“alternating impulse generator”) and a voltage doubler for the purpose of enhancing the output voltage of Jet Neko’s low voltage battery.
It is well-known in the art to use an electrolytic capacitor as a filter capacitor – see, e.g. Shimada (paragraph [0071]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use an electrolytic capacitor for the purpose of building the circuit as taught by Chang.
The recited functional limitations are characteristic of the operation of the claimed electronic components, therefore it is expected that in the combination of Jet Neko and Chang, the oscillator circuit (“alternating impulse generator”) and electrolytic capacitor function as claimed.
Regarding 3), it is well-known in the art that batteries may include multiple pairs of electrodes and that an increase in the number of pairs of electrodes results in an increase in the output of the battery.  See, e.g. Luo who teaches a battery using more than six pairs of electrodes accommodated in multiple compartments (8) (figure 3).  The specific number of pairs of electrodes is a design consideration depending on the intended use of the battery. 
Therefore it would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to increase the number of pairs of electrodes and to accommodate them in multiple air-sealed compartments for the purpose of enhancing the output of Jet Neko’s battery and to select six pairs of electrodes and multiple air-sealed compartments for the purpose of powering a device with a corresponding power requirement.
Regarding 4), anti-freeze agents are known for use in batteries with aqueous electrolytes – see, e.g. Broglid (col. 8, lines 32-33, 43-45). Anti-freeze agents permit aqueous media to not freeze at temperatures below 0 °C without the need to add additional water and thus permit the corresponding apparatus to function below 0 °C.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include an anti-freeze in Jet Neko’s battery for the purpose of permitting it to function at temperatures below the freezing point of water at 0 °C.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented combination of references was found to address the amended claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724